Citation Nr: 0916857	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-17 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as secondary to the 
nonsteroidal anti-inflammatory drugs (NSAIDs) prescribed for 
service-connected left knee disability.

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1971 to November 1973.  These matters are before the 
Board of Veterans' Appeals on appeal from a July 2003 rating 
decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of that hearing is associated with the claims file.  In 
November 2008, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.

The matter of the rating for left knee disability is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
Veteran's GERD is caused by NSAIDs prescribed for treatment 
of the Veteran's service-connected left knee disability.


CONCLUSION OF LAW

Service connection for GERD as secondary to the Veteran's 
service-connected left knee disability is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter.

        II. Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records do not show 
complaints, treatment, findings, or diagnosis pertaining to 
GERD.  
A September 1987 rating decision awarded the Veteran service 
connection for his left knee disability.

A July 2002 VA record notes that esophagogastroduodenoscopies 
revealed the Veteran had esophageal ulcer, esophagitis, and a 
stricture.  It was noted the Veteran had long-standing GERD.  

On May 2003 VA examination, the Veteran reported that he has 
taken Motrin since 1986 for left knee pain.  GERD as well as 
esophageal stricture was diagnosed.  The examiner stated that 
"it is more likely than not that the reflux is not related 
to the use of Motrin.  GERD is not caused by use of NSAIDs."

Textual evidence, submitted by the Veteran, includes one 
entitled THE DIGESTIVE SYSTEM AND DIGESTIVE DISORDERS which 
states that "another common risk factor for GERD and 
esophagitis is the regular use of NSAIDs, which are 
medications that are usually prescribed for arthritis and 
related illnesses."

In a January 2006 letter, Dr. S., the Veteran's treating VA 
physician stated, in essence, that the Veteran's GERD was 
aggravated by NSAIDs prescribed for his service connected 
left knee disability.

The Board sought a VHA medical advisory opinion in this 
matter.  In January 2009 the consulting specialist (a VA 
Chief of Hepatology and Gastrointestinal Ultrasound) opined, 
after reviewing the Veteran's file, that it was very likely 
that the Veteran's GERD was partly due to his service-
connected prescriptions of NSAIDs.  He stated:  "In my 
opinion, it is very likely that any underlying and pre-
existing GERD disease in this [Veteran] was aggravated by his 
prescription of NSAIDs.  I am unable to identify the baseline 
pathology prior to the aggravation, as I was unable to find 
any reports of upper gastrointestinal endoscopy prior to 2002 
in his claims folder.  However, the medical records do 
indicate progressive and worsening symptoms leading up to the 
endoscopy in 2002."  He provided citations to medical 
literature supporting his conclusion, noting that the reports 
indicated that diseases treated with NSAIDs are associated 
with a significant increased risk of esophageal strictures 
and erosions and NSAIDs use may aggravate otherwise mild acid 
related esophageal disease.

It is neither shown, nor alleged, that GERD was incurred or 
aggravated in service.  This claim is strictly one of 
secondary service connection. 

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
(medical diagnosis) evidence of current disability for which 
service connection is sought.  This requirement is met as 
GERD is diagnosed.  (2) Evidence of an already service-
connected disability.  This requirement is also met, as the 
Veteran's left knee disability is service connected and (3) 
Competent evidence of a nexus between the service-connected 
disability and the disability for which secondary service 
connection is claimed.

As there was conflicting evidence regarding whether the 
Veteran's GERD was secondary to NSAIDs prescribed for his 
service connected left knee disability, the Board sought an 
advisory medical opinion from a VA expert in this matter.  
The consulting VA gastroenterologist reviewed the record, and 
opined that the Veteran's GERD was likely due to his service-
connected prescriptions of NSAIDs; and furthermore, that it 
was very likely that any underlying and pre-existing GERD was 
aggravated by the NSAIDS.  The consulting physician based the 
opinion on a review of the record, and explained the 
rationale for the opinion, with citations to medical 
literature.  As he clearly has expertise in determining the 
etiology of the disability at issue, and his opinion provides 
the best explanation of the medical principles involved, the 
Board finds the VHA specialist's opinion probative and 
persuasive evidence that establishes that the NSAIDS 
prescribed in treatment for the Veteran's service connected 
left knee disability likely caused (and in the event mild 
GERD pre-existed such treatment, aggravated) the Veteran's 
GERD.  

In light of the foregoing, the Board finds that the third 
(and final) requirement for establishing secondary service 
connection is also met, and that service connection for GERD 
as secondary to NSAIDs prescribed in treatment for the 
Veteran's service-connected left knee disability is 
warranted.

ORDER

Secondary service connection for GERD is granted.


REMAND

At the July 2008 Travel Board hearing, the Veteran testified 
that his service-connected left knee disability had increased 
in severity.  Specifically, he stated that he experienced 
instability, increased pain and limited mobility with 
repetitive motion and that his knee gives out at times.  As 
his last VA examination was in March 2007, and in light of 
the allegation of an increase in severity of this disability, 
a contemporaneous examination is necessary.  

Furthermore, the Veteran indicated that he was seen by VA 
earlier that month (July 2008) and that treating physician 
changed his medication for his left knee pain.  As the record 
does not include the report of such visit, it appears that 
pertinent VA treatment records are outstanding.  Such records 
must be secured.

Notably, staged ratings may be appropriate in a claim for 
increase when the factual findings show distinct time periods 
when the disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association 
with the claims file the complete clinical 
records (those not already in the file) of 
all VA treatment the Veteran received for 
left knee disability since March 2007.

2.  The RO should then arrange for the 
Veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his service connected left 
knee disability.  The examiner must review 
the Veteran's claims folder in conjunction 
with the examination.  All clinical 
findings should be reported in detail.  
The findings must include range of motion 
studies (to include any limitations due to 
pain) as well as specific findings as to 
whether there is subluxation or 
instability and, if so, the degree of 
such.  The examiner should explain the 
rationale for any opinions given.

3.  The RO should then readjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If the benefit 
sought remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


